Citation Nr: 1720074	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  16-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the June 2015 Board decision denying entitlement to an increased rating for a psychiatric disorder for the period prior to October 21, 2009, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether the June 2015 Board decision denying entitlement to special monthly compensation (SMC) for the period prior to October 21, 2009, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to May 1963. The Veteran died in October 2010; the claimant is the Veteran's surviving spouse.

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on June 24, 2015, in which the Board denied a claim for entitlement to an increased rating for a psychiatric disorder prior to October 21, 2009, and denied entitlement to SMC prior to October 21, 2009.

In June 2016, the Board denied the appellant's claim for CUE in the June 2015 Board decision.  The appellant appealed the denial to the Court of Appeals for Veterans Claims (the Court) and, by a January 2017 Order, the Court vacated the Board's decision and remanded the appeal to be adjudicated pursuant to a Joint Motion for Remand (Joint Motion).


FINDINGS OF FACT

1.  The Board erred in its June 2015 decision when it misapplied the statutory or regulatory provisions extant at the time of the decision.

2.  Despite the Board's error, the outcome of the June 2015 decision would not have been manifestly different.

CONCLUSION OF LAW

CUE is not shown in the June 2015 Board decision.  38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant maintains that a June 2015 Board decision contains CUE because the Board did not properly apply the regulations found at 38 C.F.R. § 3.3010 relating to the substitution of an appellant, and that, if the Board had not erred in this regard, the appellant's claim for an increased rating and SMC prior to October 21, 2009, would have been granted.  As a threshold matter, the Board finds that the arguments advanced by the claimant allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404 (b).

The record appears to be complete, therefore no referral is necessary to ensure completeness of the record.  See 38 C.F.R. § 20.1405 (e). 

A motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the requirements and duties associated with 38 U.S.C.A. § 5107 (a) (imposing a duty to assist).  See 38 C.F.R. § 20.1411 (d).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a).  Review of the record reflects that the moving party did not appeal the June 2015 Board decision.  Accordingly, it became final.  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).

Additionally, 38 C.F.R. § 20.1403 (d) gives examples of situations that are not CUE.  CUE is not a: 1) changed medical diagnosis; 2) failure to fulfill the duty to assist; 3) disagreement as to how the facts were weighed or evaluated; and 4) change in interpretation of a statute or regulation.  See 38 C.F.R. § 20.1403 (d).

38 C.F.R. § 20.1403 (c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405 (b) and the law precludes remands or other referral for the purpose of deciding the motion.  See 38 U.S.C.A. § 7111 (e); 38 C.F.R. § 20.1405 (b).

By way of history, in the June 2015 decision at issue, the Board determined that it did not have jurisdiction to decide the appellant's claim.  The Board explained that because the Veteran died following the grant of service connection for his psychiatric disorder, the claim had reached completion and was thus no longer pending when the appellant applied for substitution.  The Board thus determined that it did not have jurisdiction to decide the appeal, and denied both claims.

In August 2015, the appellant filed a motion for CUE in the Board's decision, contending that the Veteran's claim was in fact pending at the time of his death because the Veteran died prior to the issuance of the rating decision that implemented the grant of service connection.  In June 2016, the Board found that there was no CUE in the June 2015 Board decision, essentially agreeing with the June 2015 Board decision when finding that there was no pending claim at the time of the appellant's substitution.

The January 2017 Joint Motion corrects the Board with regard to its reasoning in the June 2015 and June 2016 decisions.  The Board now finds that there was a claim pending at the time of the Veteran's death because the grant of service connection had not been implemented by the RO, to include the assignment of ratings, and the time limit to appeal the ratings had not tolled.  Therefore, the claim had in fact not reached completion. 

However, as the Joint Motion further notes, even if the Board erred in June 2015 when applying the law, it must be clearly and undebateably shown that the outcome of the decision would have been manifestly different had the error not occurred.  This is where the Board finds that the claim for CUE cannot prevail.

The appellant argues that if not for the Board's error, a rating higher than 10 percent, and really a 100 percent rating, would have been assigned prior to October 21, 2009, for the Veteran's psychiatric disorder.  In claiming an earlier effective date for the award of SMC, the appellant is contending that the 100 percent rating was warranted prior to October 21, 2009.  In a February 2017 brief, the appellant argues that the Veteran's psychiatric disability was far more severe than the 10 percent rating reflected.  The appellant points to testimony taken before the Board in March 2015, at which time the Veteran's daughter testified that spanning back to the 1990s, the Veteran had unpredictable verbal outbursts, mood swings, need for reminders to tend to basic personal hygiene, paranoia, and hallucinations, amongst other severe symptoms.  The appellant points to other personal statements from the Veteran's family members that the Veteran was in need of constant care due to his psychiatric disabilities prior to 2009.  The appellant also pointed to a psychiatric hospitalization that occurred in 1980, when the Veteran had physically assaulted his wife, had poor impulse control, depression, and anxiety.  A May 1983 record had shown that he was experiencing hallucinations and delusions.  A March 1994 record showed a GAF score between 40 and 50, and showed psychiatric symptoms such as sleep trouble and depression.

However, the above evidence in effect is requesting the Board to reweigh the evidence as it was known at the time of the June 2015 Board decision, and such cannot amount to CUE.  The Board notes that also of record at the time of the June 2015 decision was evidence that the Veteran's psychiatric disability was not as severe as the appellant contends prior to October 2009.  VA treatment records dated from 1998 to 2009 showed care for other medical disabilities, with very little indication of a severe psychiatric impairment.  In September 2007, a cursory psychiatric evaluation showed a finding of no obvious signs of psychosis, depression, or anxiety.  The Veteran's judgment was intact, and he was oriented in all three spheres.  These records reflect that at times, the Veteran was noted to be experiencing a worsening of his depression and sleep impairment, which he treated with medication.  Otherwise, he was able to explain his symptoms related to other medical disorders to his physicians, such as related to his heart, and there are no finding as to any noticeable mental impairment in these records.  Thus, while the Board does not doubt the credibility of the Veteran's family's statements, the argument that the Veteran would have received a higher rating for his psychiatric disorder prior to October 2009 amounts to a reweighing of the evidence.  More broadly, and when taking into account the record, this is not a case where reasonable minds could not differ that the result would have been manifestly different if not for the Board's error. 
A failure to fulfill VA's duty to assist, such as to obtain a retrospective or additional medical opinion to determine the severity of the Veteran's psychiatric disorder prior to October 2009, cannot amount to CUE.  A disagreement as to how the facts were weighed or evaluated cannot amount to CUE.  Because this is essentially what the appellant is requesting, the Board must find against the claim. Accordingly, the motion to revise or reverse that decision on the basis of CUE must be denied.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.


ORDER

The motion for revision or reversal of a June 2015 Board decision denying entitlement to an increased rating for a psychiatric disorder for the period prior to October 21, 2009, on the basis of CUE is denied.

 The motion for revision or reversal of a June 2015 Board decision denying entitlement to SMC for the period prior to October 21, 2009, on the basis of CUE is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


